UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7213


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY LAMONT MCMILLAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   Terrence W. Boyle,
District Judge. (7:10-cr-00114-BO-1; 7:15-cv-00040-BO)


Submitted:   November 19, 2015            Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Lamont McMillan, Appellant Pro Se.   Ethan A. Ontjes,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy     Lamont    McMillan        seeks      to    appeal      the   district

court’s order dismissing as untimely his motion filed under 28

U.S.C. § 2255 (2012), and the order denying his Fed. R. Civ. P.

59(e) motion.       These orders are not appealable unless a circuit

justice    or    judge    issues   a   certificate           of   appealability.        28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.    Cockrell,       537 U.S. 322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

McMillan has not made the requisite showing.                         Accordingly, we

deny McMillan’s motion for a certificate of appealability and

dismiss the appeal.         We dispense with oral argument because the

facts    and    legal    contentions        are   adequately       presented      in   the

                                             2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3